                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ISAAC BILAL PEARSON,

                          Petitioner,
                                                                  CIVIL ACTION
                                                                  NO. 18-04220
              v.


    ERIC TICE, SUPERINTENDENT, SCI
    SOMERSET, et al.,
                      Respondents.


                                             ORDER
        AND NOW, this 6th day of November 2019, upon consideration of Pearson’s pro

se Petition for Writ of Habeas Corpus (ECF No. 1), the Commonwealth’s Response (ECF

No. 15), Pearson’s Reply (ECF No. 16), United States Magistrate Judge Lynne A.

Sitarski’s Report and Recommendation1 (ECF No. 21), Pearson’s Objections to the

Report and Recommendation (ECF No. 23) and the State Court Record (ECF No. 25),

the Court ORDERS that:

        1.     The Report and Recommendation (ECF No. 21) is APPROVED and

ADOPTED;

        2.     Pearson’s Objections to the Report and Recommendation (ECF No. 23) are

OVERRULED;2


1      The Court reviewed de novo the portions of the Report and Recommendation to which
Pearson objected. See Fed. R. Civ. P. 72(b)(3).
2       Pearson’s objections reiterate arguments that Judge Sitarski correctly rejected in her Report
and Recommendation and are overruled for the reasons Judge Sitarski stated. To the extent that
Pearson objects that the Report and Recommendation did not address his claim that Attorney Long
was ineffective on direct appeal, the Court overrules this objection because Pearson fails to explain
how the state court’s opinion rejecting that argument, see Commonwealth v. Pearson, No. 4988 EDA
2015 at *3–5 (Pa. Commw. Ct., July 16, 2018) (unpublished), was “contrary to” or entailed “an
unreasonable application” of Supreme Court precedent or was based “on an unreasonable
determination of the facts” in the record before it, 28 U.S.C. § 2254(d).

                                                  1
       3.     Pearson’s Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED and

DISMISSED;

       4.     Pearson’s request for a certificate of appealability is DENIED because

reasonable jurists would not debate (a) that Pearson failed to make a substantial

showing of the denial of a constitutional right, or (b) the correctness of the Court’s

procedural rulings. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484

(2000); and

       5.     The Clerk of Court shall MARK the case CLOSED.




                                                 BY THE COURT:


                                                 /s/ Gerald J. Pappert

                                                 GERALD J. PAPPERT, J.




                                             2
